Citation Nr: 0619070	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran filed a service connection claim for a low back 
disability in September 2001.  Service connection for this 
disability had been denied by a prior and unappealed rating 
decision dated in April 1995.  The RO failed to apply the new 
and material evidence standard to the veteran's most recent 
claim and instead denied the claim on a de novo basis.  
Nonetheless, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996) (pertaining to Board finality); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (relating to RO 
finality).  Therefore, regardless of the way in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been received 
to reopen a claim for service connection for a low back 
disability.

As discussed below, the Board finds that it has received new 
and material evidence with which to reopen the veteran's 
claim.  As such, the Board has jurisdiction to address the 
merits of the claim on a de novo basis.  Finally, by 
addressing the case on a de novo basis, as opposed to 
applying a new and material evidence standard, the RO 
afforded the veteran's claim more consideration than was 
warranted.  As such, the error is considered harmless. 

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 1995 denied 
service connection for a low back disability on the grounds 
that chronicity of the veteran's in-service low back injury 
had not been shown.  

2.  The evidence received since the time of the prior final 
April 1995 RO decision indicates that the veteran's low back 
disability is chronic and raises a possibility that the 
veteran's low back disability may have been incurred in-
service.  This evidence is neither cumulative nor redundant, 
it relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
sustaining the claim.


CONCLUSIONS OF LAW

1.  The unappealed April 1995 RO decision, which denied 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a low back disability and 
the claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), need not be 
addressed at this time.  Likewise, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Should service connection for a low back disability 
be granted the RO will address the issues of a disability 
rating and effective date; thus, it is premature for the 
Board to address these issues at this time. 
Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26. A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b). 
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in October 2003); consequently, the current version of 
§ 3.156 applies.  38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Analysis

The RO denied service connection for a low back disability in 
April 1995 on the basis that the evidence did not establish 
that the veteran's low back disability was a chronic 
disability stemming from service.  Since that time the 
veteran has submitted records from several private doctors in 
furtherance of her claim and received a VA examination in 
regards to the same.  Notably, the VA examination reveals a 
diagnosis of chronic back strain and relates a component of 
the veteran's current disability to an in-service injury.  

This reflects evidence of a nexus between the veteran's low 
back disability and her time spent in service.  Furthermore, 
this opinion was not previously submitted to the RO, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of sustaining the claim.  
Accordingly, the claim for service connection for a low back 
disability is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened.  


REMAND

A review of the veteran's service medical records reveals 
that she suffered a fall in 1977, for which she was 
hospitalized for approximately four weeks and which led to 
complaints of recurrent back pain.  Although the Board is 
unable to find the exact treatment record and date for this 
injury, subsequent medical records sufficiently document that 
the event occurred and that the veteran received medical 
attention for her injury.  Service medical records, except 
for the veteran's separation examination, reveal continuous 
complaints of back pain and spasms since that fall as well as 
a February 1983 diagnosis of chronic back strain.  

The veteran received a VA examination in November 2002 to 
address the etiology of her low back disability.  At that 
time, the veteran recalled the history of her injury as 
outlined above and of an accident in 1995 that apparently 
worsened her low back disability.  At that time the examiner 
diagnosed chronic lumbar back pain most likely caused by a 
lumbar strain as opposed to somatization.  Notably, the 
examiner recognized a component of lumbar strain that seemed 
to have occurred in service.  

In February 2003 the veteran sought treatment from Stephen C. 
Smith, D.C. following a July 2002 motor vehicle accident.  As 
a result of the accident, the veteran suffered injuries to 
her full spine and continued to experience severe back pain.  
Notably, the November 2002 VA examination failed to address 
this motor vehicle accident.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court stated 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  The veteran is 
claiming service connection for a low back disability 
incurred in service.  In particular, the veteran has stated 
that she incurred a chronic low back disability as a result 
of a 1977 in-service fall.  Nonetheless, the record discloses 
a severe back injury caused by a motor vehicle accident 
following service in July 2002.  Accordingly, the Board finds 
that an examination and etiology opinion would be helpful in 
deciding the claim.  





Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in her 
possession that pertains to the claim.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any current low back disability that she 
may have.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to specifically address 
whether any current low back disability is 
at least as likely as not related to in-
service injury.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the Case 
and provide the veteran an appropriate 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


